Exhibit 10.1

SEVERANCE AGREEMENT

This Severance Agreement (this "Agreement"), is made as of this ___ day of
__________, 2007, by and between Gottschalks Inc., a Delaware corporation
("Company") and ______________, an individual ("Employee").

1. Subject to the provisions of Section 4 below, Company hereby agrees that in
the event Employee's employment with Company is terminated by written notice of
Company for other than for Cause (as defined in Section 4 below), Company will
pay Employee a severance benefit equal to twelve (12) months' salary, determined
at Employee's annual base rate of pay in effect at the time such notice of
termination is given (less standard withholdings and authorized deductions), and
Company will pay Employee's health care continuation premiums under Section
4980B of the Internal Revenue Code ("COBRA

") for a period of one year from the termination date or, if earlier, until
Employee's right to COBRA health care continuation ceases (such benefits being
referred to herein as the "Basic Severance Benefit").



Notwithstanding the foregoing, if, during the one-year period commencing with a
Corporate Transaction (as defined below), Employee is terminated by Company or
its successor without Good Cause (as defined below) or Employee terminates
Employee's employment for Good Reason (as defined below), Company will pay
Employee a severance benefit equal to twenty-four (24) months' salary,
determined at Employee's annual base rate of pay in effect at the time such
termination without Good Cause or for Good Reason occurs (less standard
withholdings and authorized deductions), and Company will pay Employee's COBRA
health care continuation premiums for a period of one year from the date such
termination without Good Cause or for Good Reason occurs or, if earlier, until
Employee's right to COBRA health care continuation ceases (such benefits being
referred to herein as the "Enhanced Severance Benefit

"). Unless extended by the Compensation Committee of the Company's Board of
Directors, the Employee's rights to receive any Enhanced Severance Benefit
pursuant to this Agreement shall terminate if no Corporate Transaction occurs on
or prior to March 15, 2008, and, to the extent the Employee had rights in
respect of change in control or similar transactions under written agreements
existing prior to the date hereof, the Employee reverts to such rights.



As used in this Agreement, "Corporate Transaction

" means the consummation of a transaction in which (i) more than 50% of the
Company's outstanding common stock or outstanding voting securities are sold to
an unrelated entity or (ii) all or substantially all of Company's assets are
sold to an unrelated entity.



As used in this Agreement, "Good Cause

" means a good faith determination by Company that Employee (i) refused to
perform a lawful directive of Company's Board of Directors or refuses to perform
any material duties or responsibilities owed to Company; (ii) engaged in willful
conduct or gross neglect constituting fraud, misappropriation, embezzlement, or
misconduct that is injurious to Company; (iii) is or has been convicted of, or
plead guilty or nolo contendere to, a felony or crime of moral turpitude
reflecting poorly on Company (other than minor traffic violations and similar
offenses); or (iv) has breached in any material respect the terms and provisions
of this Agreement.



As used in this Agreement, "Good Reason

" means any of the following conditions or events that remain in effect thirty
(30) days after written notice is provided by Employee to Company detailing such
condition or event: (i) a decrease in Employee's annual base rate of pay or
annual target bonus opportunity, (ii) written notice from Company to Employee
that Employee's principal place of employment for Company will be moved to a
location that is more than fifty (50) miles away from Employee's principal place
of employment for Company immediately prior to the Corporate Transaction, or
(iii) any failure of Company to obtain an agreement from any successor to
Company to assume and agree to perform this Agreement.



2. For purposes of this agreement, "annual base rate of pay" means Employee's
annual base salary only, and excludes all other income heretofore received by
Employee, such as, but not limited to, bonuses, incentive compensation, fringe
benefits, commissions, overtime, retainers, fees under contracts, income arising
from the exercise of stock options, or expense allowances granted by Company.

3. The salary-based portion of the Basic Severance Benefit, less standard
withholding and other authorized deductions, will be paid to Employee after the
date of Employee's termination out of the general assets of Company in the same
form and at the same time as Employee's salary otherwise would have been paid to
Employee if Employee had continued to be employed by Company. The salary-based
portion of the Enhanced Severance Benefit, less standard withholding and other
authorized deductions, will be paid to Employee in single cash lump sum as soon
as administratively practicable after the date of Employee's termination out of
the general assets of Company. The COBRA health care continuation portion of the
Basic or Enhanced Severance Benefit (as applicable) will be paid on Employee's
behalf at such times as required by Company's general policy concerning COBRA
health care continuation premiums to provide Employee with COBRA health care
continuation for the period specified in Section 1 above. Notwithstanding the
foregoing, any portion of the Basic or Enhanced Severance Benefit required to be
paid to Employee during the first six months following the date of Employee's
termination shall be delayed and paid to Employee in a lump sum as soon as
administratively practicable following the end of such six-month period in
accordance with the requirements of Section 409A of the Internal Revenue Code
("Section 409A

"); provided, however, no such six-month delay in payments shall apply to the
extent that guidance issued under Section 409A allows payments to made when
otherwise due without subjecting Employee to additional taxes under Section
409A.



4. Subject to the provisions of this Section 4 following this sentence, the
Basic Severance Benefit shall be paid to Employee only in the event that
Employee's employment with Company is terminated by written notice from Company
(other than for "Cause" as defined in this Section 4) and only if Employee
continues to report to work, and adequately performs each and every duty of
Employee's employment until the date set forth in the notice of termination as
Employee's date of termination (unless Company consents to a date of termination
that is prior to such date). Notwithstanding anything to the contrary contained
in this Agreement, Employee shall not be entitled to the Basic Severance Benefit
if (i) Employee's employment with Company is terminated other than by written
notice of termination from Company, including without limitation, the
retirement, resignation, disability, or death of Employee; or (ii) Employee is
terminated for Cause, which, for purposes of this Section 4, includes without
limitation a good faith determination by Company that Employee (a) has committed
a material breach of his duties and responsibilities; (b) refused to perform
required duties and responsibilities, or performed them incompetently; (c)
breached or violated any fiduciary duty owed to Company; or (d) is or has been
personally dishonest, or has willfully or negligently violated any law, rule, or
regulation, or has been convicted of, or plead guilty or nolo contendere to, a
felony or misdemeanor (other than minor traffic violations and similar
offenses).

5. Nothing contained herein shall be construed as conferring on Employee the
right to continue in the employ of Company in Employee's present or any other
capacity. Employee hereby expressly acknowledges that Employee's employment with
Company is "at will" and therefore may be terminated by Company at any time,
with or without cause, at Company's sole discretion. Employee also expressly
acknowledges that, except for benefits to which Employee may otherwise be
entitled by law, Employee shall not be entitled to receive from Company any
benefits, compensation, or remuneration other than the Basic or Enhanced
Severance Benefit (as applicable) upon satisfaction of the conditions which
entitle Employee to receive the Basic or Enhanced Severance Benefit.
Notwithstanding anything else herein to the contrary, Company's obligation to
pay the Basic or Enhanced Severance Benefit to Employee is subject to the
condition precedent that Employee execute and deliver a valid release of all
claims against Company in a form approved by Company, which is not revoked by
Employee or otherwise rendered unenforceable by Employee. Such release shall
include Employee's agreement to promptly notify Company if Employee obtains
employment that provides health insurance coverage or Employee otherwise becomes
eligible for employer-sponsored health insurance coverage.

6. This Agreement shall be governed by the laws of the State of California. This
Agreement may be amended only by a subsequent written agreement signed by
Employee and an authorized representative of Company following approval by the
Board of Directors of Company. This Agreement is personal to Employee and is not
assignable by Employee. This Agreement shall inure to the benefit of and be
binding upon Company and its successors and assigns and any such successor or
assignee shall be deemed substituted for Company under the terms of this
Agreement for all purposes. As used herein, "successor" and "assignee" shall
include any person, firm, corporation or other business entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
the stock of Company or to which Company assigns this Agreement by operation of
law or otherwise. This instrument constitutes and contains the entire agreement
and understanding concerning the subject matters addressed herein between the
parties, and supersedes and replaces all prior negotiations and all agreements
(proposed, executed, or otherwise), whether written or oral, concerning the
subject matters hereof, including, without limitation, the severance agreement
by and between Company and Employee dated [__________]. This is an integrated
document.

7. Any dispute, controversy, or claim arising out of or in connection with this
Agreement or any other aspect of Employee's employment with Company shall be
resolved exclusively through binding arbitration to be held in Fresno County,
California in accordance with California Civil Procedure Code 1282-1284.2.
Company will pay arbitrator's fees and arbitration expenses and any other costs
associated with the arbitration or arbitration hearing that are unique to
arbitration (recognizing that each side bears its own deposition, witness,
expert and attorneys' fees and other expenses as and to the same extent as if
the matter were being heard in court). If, however, any party prevails on a
statutory claim that affords the prevailing party attorneys' fees and costs,
then the arbitrator may award reasonable fees and costs to the prevailing party.
The arbitrator shall resolve any dispute as to the reasonableness of any fee or
cost.

8. To the extent that any payment or distribution of any type to or for Employee
by Company, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (including, without limitation, any
accelerated vesting of stock options granted by Company to Employee under the
Gottschalks Inc. 2005 Stock Option Plan, the Gottschalks Inc. 1998 Stock Option
Plan, or any other equity compensation plan or program maintained by the
Company) (collectively, the "Total Payments

") is or will be subject to the excise tax imposed under Section 4999 of the
Internal Revenue Code ("Section 4999"), then the Total Payments shall be reduced
(but not below zero) so that the maximum amount of the Total Payments (after
reduction) shall be reduced to the extent necessary so that the Total Payments
would not be subject to the excise tax imposed by Section 4999 of the Code and
the deductibility of the Total Payments by Company will not be disallowed by
Section 280G of the Internal Revenue Code.



IN WITNESS WHEREOF, Company has caused to be executed and delivered, and
Employee has executed and delivered, this Agreement as of the day and year first
above set forth.

 

GOTTSCHALKS INC.

 

 

By: ___________________________

Title: __________________________  

 

 

 

Employee

 

 

By: ___________________________




--------------------------------------------------------------------------------


